DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 6/4/2021, claims 1, 8, 9, 11, 12, 13, 20 were amended, claims 4-7, 16-19 were cancelled, no new claims were introduced. Accordingly claims 1-3, 8-15, 20-21 are currently pending in the application.
Allowable Subject Matter
Claims 1-3, 8-15, 20-21 are allowed over prior art of record.
Most relevant prior art of record is Skramstad et al. (US 20180359562 A1) hereinafter Skramstad.
Regarding claim 1, Skramstad teaches An audio signal processing apparatus (400 in Fig. 4) comprising: a sound source direction estimator that estimates a sound source direction of each of audio signals of at least three channels (“by utilizing the horn portion 105, the microphone 100 detects and senses sound waves directionally.  That is, the microphone 100 is capable of detecting sound waves from a source located within a detection range 115,” in ¶[0024] and Fig. 4 shows that at least six channels to choose from); a selector that selects a channel group of at least two channels (“In one aspect, the mixer 460 may utilize audio selection techniques to generate the desired audio output signal 462 (e.g., mono, stereo, surround)” in ¶[0043]), from among the at least three channels (Fig. 4 shows system 400 to include at least 6 channels to mix from 100A to 100N ), according to the estimated sound source directions  (“The automatic mixer 460 may be configured to receive the plurality of pre-mixed beam signals 452A-N and identify one or more beam signals from the plurality of beam signals 452A-N to output to an output device 470 based on a characteristic of the beam signal 452A-N.” in ¶[0043]) and a gain controller (“the mixer 460 may be configured to … filter low signals that may not represent 
Skramstad does not specifically disclose the apparatus further comprising a plurality of microphones; and a beam former that forms at least three sound collection beams using sound collection signals of the plurality of microphones, and outputs the at least three sound collection beams as the audio signals of at least three channels, wherein the selected channel group does not include channels that produce sound collection beams, among the at least three sound collection beams, where sound collection directions thereof are adjacent to each other.
The following is the reason for allowance of claim 1:
Skramstad alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises a plurality of microphones; and a beam former that forms at least three sound collection beams using sound collection signals of the plurality of microphones, and outputs the at least three sound collection beams as the audio signals of at least three channels, wherein the selected channel group does not include channels that produce sound collection beams, among the at least three sound collection beams, where sound collection directions thereof are adjacent to each other, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2, 3, 21, 8, 9, 10, and 11, claims are allowed for their dependency on allowed claim 1.

Regarding claim 13, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 14, 15, 20, claims are allowed for their dependency on allowed claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMMAR T HAMID/Examiner, Art Unit 2654